Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 5, it is unclear if “a thickness of each of the first conductive resin layer and the second conductive resin layer” is referring to a maximum thickness of each of the first conductive resin layer and the second conductive resin layer in the respective first or second outer electrode that lies on the respective first or second end surface of the ceramic body, a maximum thickness of each of the first conductive resin layer and second conductive resin layer adjacent to the first and second main surfaces of the ceramic body or the first and second side surfaces of the ceramic body, or a different thickness. For the purposes of examination the examiner is taking “a thickness of each of the first conductive resin layer and the second conductive resin layer” to read “a maximum thickness of each of the first conductive resin layer and the second conductive resin layer in the respective first or second outer electrode that lies on the respective first or second end surface of the ceramic body”.
Appropriate correction and clarification is required. No new matter should be added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagai et al (US 11152154 and hereinafter Nagai ‘154).
In regards to claim 1, Nagai '154 discloses a multilayer ceramic electronic component comprising: a ceramic body (3 – FIG. 2; Column 8, Lines 28-35) including: a plurality of ceramic layers that are stacked (seen in FIG. 2 and described in Column 8, Lines 28-35); and
a first inner electrode (7 - FIG. 2; Column 8, Lines 43-47) and a second inner electrode (9 - FIG. 2; Column 8, Lines 43-47) that are stacked (seen in FIG. 2);
the ceramic body including a first main surface (top side 3a in FIG. 2; Column 7, Lines 23-32) and a second main surface (bottom side 3a in FIG. 2; Column 7, Lines 23-32) that face each other in a stacking direction (D1 - FIG. 2; Column 7, Lines 27-29) (seen in FIG. 2), a first side surface (top side 3c in FIG. 3; Column 7, Lines 23-32) and a second side surface (bottom side 3c in FIG. 3; Column 7, Lines 23-32) that face each other in a width direction (D2 – FIG. 3; Column 7, Lines 29-31) orthogonal or substantially orthogonal to the stacking direction (seen in FIG. 3), and a first end surface (left side 3e in FIG. 2; Column 7, Lines 23-32) and a second end surface (right side 3e in FIG. 2; Column 7, Lines 23-32) that face each other in a length direction (D3 – FIG. 2; Column 7, Lines 31-32) orthogonal or substantially orthogonal to the stacking direction and the width direction (seen in FIGs. 2 & 3);

wherein the first outer electrode includes a first conductive resin layer (left side E2 in FIG. 2; Column 12, Lines 21-23) including a metal filler dispersed in a resin (described in Column 12, Line 67 - Column 13, Line 4); the second outer electrode includes a second conductive resin layer (right side E2 in FIG. 2; Column 12, Lines 21-23) including a metal filler dispersed in a resin (described in Column 12, Line 67 - Column 13, Line 4);
when a maximum thickness of the first conductive resin layer in the first outer electrode that lies on the first end surface of the ceramic body is denoted as T1 (T1 in FIG. 4; Column 14, Lines 1-2) and a maximum thickness of the first conductive resin layer adjacent to the first and second main surfaces of the ceramic body or the first and second side surfaces of the ceramic body is denoted as T2 (T2 in FIG. 4; Column 14, 
when a maximum thickness of the second conductive resin layer in the second outer electrode that lies on the second end surface of the ceramic body is denoted as T3 (T1 in FIG. 4; Column 14, Lines 1-2) and a maximum thickness of the second conductive resin layer adjacent to the first and second main surfaces of the ceramic body or the first and second side surfaces of the ceramic body is denoted as T4 (T2 in FIG. 4; Column 14, Lines 1-2), T3/T4 is about 2.4 or more (see Column 14, Lines 24-26, noting values of T2/T1 being 0.54 or less, corresponding to values of T1/T2 of 1.85 (1/0.54= 1.85) or more).

In regards to claim 2, Nagai '154 further discloses T1/T2 being about 2.7 or more (see Column 14, Lines 24-26, noting values of T2/T1 being 0.54 or less, corresponding to values of T1/T2 of 1.85 (1/0.54= 1.85) or more); and T3/T4 being about 2.7 or more (see Column 14, Lines 24-26, noting values of T2/T1 being 0.54 or less, corresponding to values of T1/T2 of 1.85 (1/0.54= 1.85) or more).

In regards to claim 3, Nagai '154 further discloses the first outer electrode further including a first base electrode layer (left side E1 in FIG. 2; Column 12, Lines 1-2) between the first conductive resin layer and the ceramic body (seen in FIG. 2), the first base electrode layer including a sintered metal (described in Column 12, Lines 46-47); and the second outer electrode further including a second base electrode layer 

In regards to claim 4, Nagai '154 further discloses the first outer electrode further including a first plating layer (left side PL including left side E3 and left side E4 in FIG. 2) on a surface of the first conductive resin layer (seen in FIG. 2), the first plating layer including a plating metal (described in Column 13, Lines 14-36); and the second outer electrode further including a second plating layer (right side PL including right side E3 and right side E4 in FIG. 2) on a surface of the second conductive resin layer (seen in FIG. 2), the second plating layer including a plating metal (described in Column 13, Lines 14-36).

In regards to claim 5, Nagai '154 further discloses a maximum thickness of each of the first conductive resin layer and the second conductive resin layer in the respective first or second outer electrode that lies on the respective first or second end surface of the ceramic body being between about 10 µm and about 200 µm (see FIG. 8, Column 17, Lines 51-52 & 43-44, and Column 18, Lines 4-8, noting values of T1 corresponding to the maximum thickness of each of the first conductive resin layer and the second conductive resin layer in the respective first or second outer electrode that lies on the respective first or second end surface of the ceramic body being between 94 µm and 127 µm).

In regards to claim 6, Nagai '154 further discloses each of the first conductive resin layer and the second conductive resin layer including a thermosetting resin and a metal powder (Column 12, Line 67-Column 13, Line 4).

In regards to claim 8, Nagai '154 further discloses the metal powder being an Ag powder or a Cu powder (Column 13, Lines 4-5).

In regards to claim 9, Nagai '154 further discloses T1/T2 being less than about 16.0; and T3/T4 being less than about 16.0 (see Column 14, Lines 1-5, noting values of T2/T1 being 0.11 or more, corresponding to values of T1/T2 of 9.09 (1/0.11= 9.09) or less).

In regards to claim 10, Nagai '154 further discloses each of the first plating layer and the second plating layer including a two-layer structure including a Ni plating layer and a Sn plating layer (described in Column 13, Lines 14-36).

Claim Rejections - 35 USC § 103







The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai ‘154 in view of Korean Patent Document 20110005072 (KR 20110005072 and hereinafter KR20110005072).
In regards to claim 7, Nagai '154 further discloses the thermosetting resin being an epoxy resin (Column 13, Lines 6-8). Nagai '154 fails to explicitly discloses each of the first conductive resin layer and the second conductive resin layer further including a curing agent.
However, KR20110005072 discloses each of the first conductive resin layer and the second conductive resin layer (32 - FIG. 2; Line 302 of translation) further including a curing agent (see Lines 310-311 & 336-338 of translation).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of Nagai '154 such that each of the first conductive resin layer and the second conductive resin layer further includes a curing agent, as taught by KR20110005072, in order for the .

Conclusion










The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kobayashi et al. (US 20190148070) – FIGs. 3 & 5
	Kim et al. (US 20170301468) – FIG. 2 and [0092]
Ando et al. (US 20170098506) – FIGs. 4-7 and [0068]-[0069]
	JP 2015084435 – FIG. 7 and Table 1
	Hong et al. (US 20140192453) – FIG. 2 and [0020]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL M. DUBUISSON/Examiner, Art Unit 2848         

/David M Sinclair/Primary Examiner, Art Unit 2848